Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 9, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151038                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151038
                                                                     COA: 318090
                                                                     Wayne CC: 13-003691-FH
  ROBERT KENDALL NICHOLLS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 23, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, and we REMAND this case to the Wayne Circuit Court to determine whether it
  would have imposed a materially different sentence under the sentencing procedure
  described in People v Lockridge, 498 Mich. 358 (2015). On remand, the trial court shall
  follow the procedure described in Part VI of our opinion. If the trial court determines
  that it would have imposed the same sentence absent the unconstitutional constraint on its
  discretion, it may reaffirm the original sentence. If, however, the trial court determines
  that it would not have imposed the same sentence absent the unconstitutional constraint
  on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 9, 2015
           s1202
                                                                                Clerk